09/08/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA


                           Nos. DA 20-0559

STATE OF MONTANA,

     Plaintiff and Appellee,
v.

CAMERON J. EAGLEMAN,



                               ORDER

     Appellant’s motion to consolidate is GRANTED.    It is hereby

ORDERED that DA 20-0559 and DA 20-0561 be consolidated for the

purposes of appeal under Cause No. DA 20-0559.




                                                        Electronically signed by:
                                                              Mike McGrath
                                                 Chief Justice, Montana Supreme Court
                                                           September 8 2021